DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas Wiseman on 06/26/2022.

	IN THE CLAIMS:

	Claims 1 and 3-4, 14-15 have been cancelled.

	Amend claims 7 and 10, as followings:

7. (Currently Amended) A sandal sock having heel and toe portions and having an upper planar surface and a lower surface, which said lower surface has a structure that has an opening and sides, where the sides are elastic and define a perimeter with a circumference and where the elastic sides engage with outer edges of a sandal having an upper surface, securing the sandal sock through contact along the circumference of the sandal edge 
so that the upper planar surface of the sandal sock covers the length and width of the upper surface of the sandal, 
said sandal having a thong sandal strap attaches to the upper surface of the sandal;
wherein the sandal sock comprises knitted material and wherein the side of the opening has an outer portion and an inner portion where the inner portion connects with the lower sandal sock surface and 
where the outer portion is capable of contacting the outer edge of the sandal thereby positioning and holding the upper planar sock surface on the upper surface of the sandal, 
wherein the sandal sock includes a stitched recess with an opening present in the toe region of the sandal sock so that the opening is positioned to receive and accommodate said thong sandal strap, which said stitched recess includes one or more fasteners that adjust the size of the stitched recess and permit closure of the stitched recess opening.


10. (Currently Amended) A sandal having a thong sandal strap near the toe region and an upper surface; the thong sandal strap attaches the upper planar surface of the sandal;
 where the sandal includes a sandal sock having heel portion and toe portion and having an upper planar surface and a lower surface, which said lower surface has a structure that has an opening and sides where the structure sides are elastic and engage with outer edges of the sandal, where the outer edges of the sandal define a circumference, and where the elastic structure sides secure the sandal sock through contact along a circumference of the sandal 
so that the upper planar surface of the sandal sock covers the length and width of the upper surface of the sandal the opening of the structure has an outer portion and an inner portion where the inner portion connects with the lower sandal sock surface and where the outer portion is elastic and contacts the outer edge of the sandal thereby positioning and holding the upper planar sock surface on the upper surface of the sandal, wherein the sandal sock includes a stitched recess with an opening in the toe region of the sandal sock, which receives and accommodates the thong sandal strap, which the stitched recess includes one or more fasteners that adjust the size of the stitched recess and permit closure of the stitched.

	Claims 7-10 and 16 are allowed over the prior art of record.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732